Citation Nr: 0318932	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative lumbar disc disease, L5-S1, for the period from 
January 26, 1993, to July 12, 2001.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 1998 rating decision 
rendered by the Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein an initial 
disability rating of 10 percent was assigned for the 
veteran's low back disability effective from January 26, 
1993.

In January 2001, the Board remanded the case to the RO for 
further development to include VA examination of the veteran 
and consideration of the Veterans Claims Assistance Act of 
2000 (now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (2002)).  Subsequent to a July 2001 VA examination, the 
RO issued an August 2001 rating action increasing the 
disability evaluation for the veteran's low back disability 
to 20 percent effective January 26, 1993, and 40 percent from 
July 12, 2001.  By letter dated in September 2001, the 
veteran's attorney expressed agreement with the increased 
disability rating of 40 percent.  However, it was felt that a 
40 percent disability rating was appropriate from January 26, 
1993.  Accordingly, the issue remaining on appeal is 
entitlement to a disability evaluation in excess of 20 
percent from January 26, 1993, to July 12, 2001.

By a letter dated in April 2002, the RO notified the veteran 
that the attorney he had appointed as his representative with 
VA was no longer authorized to represent claimants for 
benefits before VA.  The RO informed the veteran that he 
could continue his appeal without representation or that he 
could select a new representative.  The veteran has not 
selected a new representative.

In June 2002, the Board again remanded the case to the RO to 
schedule the veteran for a videoconference hearing before a 
Member of the Board.  The hearing was scheduled for June 
2003.  By letter dated in May 2003, the veteran was informed 
of the time, date, and location for the hearing.  However, 
the evidence shows that the veteran did not report for the 
hearing.  Accordingly, the case is ready for further 
appellate consideration by the Board.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's service-connected lower back disability was 
manifested by complaints of back pain without radiation and 
objective findings of degenerative disc disease at L5-S1 
during the period from January 26, 1993, to July 12, 2001.    

3.  During the period from January 26, 1993, to July 12, 
2001, the veteran's service-connected lower back disability 
was not manifested by severe intervertebral disc syndrome, 
severe limitation of motion, residuals of a fractured 
vertebra, ankylosis, or severe lumbosacral strain.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
the period from January 26, 1993, to July 12, 2001, for the 
veteran's service-connected lower back disability have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO as well as 
Statements of the Case issued during the course of the 
appeal, the veteran was informed of the provisions of the 
VCAA including VA's duty to notify him about his claim and 
its duty to assist him in obtaining evidence for his claim.  
In particular, by letter dated in January 2001, he was 
informed of the evidence necessary to establish entitlement 
to benefits sought, what VA had done to help him with his 
claim, what evidence was still needed from the veteran, and 
what the veteran could do to help with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service records and post 
service medical records are presently associated with the 
claims folder.  The evidence does not show that any 
additional medical evidence for the period from January 1993 
to July 2001 exists that has not been associated with the 
claims folder.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded several VA examinations in 
conjunction with his claim.  38 U.S.C.A. § 5103A(d)(1).  

VA has completed all development of this claim that is 
possible without further input by the veteran.  He has been 
duly notified of what is needed to establish entitlement to 
the benefit sought, what the VA has done and/or was unable to 
accomplish, and what evidence/information he can 
obtain/submit himself.  Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim have been satisfied.


Evidentiary Background:  A review of the veteran's service 
medical records reveals that he was diagnosed with scoliosis 
at his December 1966 entrance examination.  The veteran's 
December 1966 report of medical history was initially 
completed stating that he did not have, nor had he ever had 
any recurrent back pain.  However, it was changed at some 
point to indicate that he did have recurrent back pain.

An August 1967 service medical report notes low back sprain.  
A March 1968 service medical report shows complaints of back 
pain and that the veteran gave a history of low back sprain.  
The veteran stated that he had some stiffness on arising. He 
stated that he fell off of a horse at a young age and that 
later heavy lifting seemed to aggravate the condition.  There 
was no radiation or numbness.  The examiner diagnosed left 
paraspinous muscle spasm.  An April 1968 service medical 
report noted that the veteran's lumbar spine was normal with 
no symptoms and that the physical examination was 
"negative."  An April 1968 service radiographic report 
found a normal lumbosacral spine.  An October 1968 service 
medical report shows the veteran complaining of back pain 
after lifting heavy objects.  The examiner diagnosed acute 
strain, and noted that the veteran had a right lumbar 
scoliosis.  An October 1968 report found right sacro-iliac 
pain which was sharp in character and relieved with 
manipulation.  A February 1969 service medical report notes 
the veteran complaining of back pain and that April 1968 X-
rays were negative.  A March 1969 report also notes that the 
veteran was still complaining of low back pain.  A March 1969 
radiographic report was negative.

The veteran indicated in a May 1969 report of medical history 
that he had recurrent back pain.  The report notes painful 
back with heavy lifting, but states that he was not on 
profile.  However, his July 1969 separation examination does 
not note scoliosis and found his spine and other 
musculoskeletal system to be normal.

A June 1980 VA medical treatment records shows that the 
veteran complained of lower back pain that had lasted for 
three days.  This pain radiated into his left leg.  He denied 
any recent injury or trauma.  Similarly, he denied any 
urinary or bowel difficulty.  The examining physician noted 
that the veteran had good toe to heel walk.  Straight leg 
raise test was negative to 60 degrees.  No motor deficit or 
sensory deficit was observed on examination.  

In June 1981, the veteran received VA medical treatment for a 
stiff neck, shoulder pain, and numbness from the center of 
his back up to his neck.  He had a burning sensation over the 
cervical spine area.  While his present complaints of 
treatment dealt primarily with a cervical spine condition, 
the veteran was noted to have a history of low back problems.

By rating action dated in February 1982, the RO denied 
service connection for the veteran's low back disability as 
the evidence showed that this disability had pre-existed the 
veteran's active military service and was not aggravated 
therein.  The veteran was notified of this decision by letter 
dated in February 1982; however, he did not appeal this 
decision.

By letter dated in July 1982, a private physician indicated 
that the veteran had been seen in the early 1970s for 
problems related to his lower back.  In September 1970, he 
underwent a physical examination for employment purposes.   
At that time, no abnormal significant details related to his 
low back were noted and the veteran was recommended for 
employment.  In February 1971, he complained of low back pain 
after picking up metal pieces.  X-rays were taken; however, 
the only significant clinical finding was muscle spasm.  
Treatment included ultra sound muscle stimulation.  He 
subsequently underwent muscle stimulation with heat on two 
other occasions in February 1971.

The veteran sought VA medical treatment for lower back pain 
in June 1987.  He reported that he had pulled a muscle and 
that his back problem was reoccurring.  His pain had worsened 
and was unresponsive to hot towels.  He denied numbness or 
tingling.  Physical examination revealed left low paraspinous 
spasm with poor range of motion in the lumbar spine.  An 
impression of muscle strain is indicated.  

The veteran was hospitalized at a private hospital in August 
1989 following a motor vehicle accident.  He complained of 
mild lower neck pain and back pain as well as a generalized 
mild headache.  Motor strength of the extremities was good 
bilaterally.  A slight decreased pinprick in the right foot 
below the ankle was observed on sensory examination; however, 
light touch and proprioception were intact bilaterally.  
Lower extremity ankle jerks and knee jerks were 1+ and 
symmetrical.  X-ray examination of the lumbar spine in 
September 1989 showed no fractures.  Slightly narrowed disc 
space at L5-S1 with spurring presenting underlying 
degenerative changes was noted.  

Private medical treatment records dated in April 1990 
indicate that the veteran sought treatment for sharp burning 
pain in his back.  He reported that he felt his back "pop" 
several days earlier when lifting large heavy objects.  The 
veteran was noted to favor his right side when ambulating.  
Straight leg raise test was to 90 degrees bilaterally.  His 
deep tendon reflexes were noted to be "ok."  An impression 
of lumbosacral strain was rendered.  Radiographic findings 
revealed slight scoliosis.  It was felt that this may be 
secondary to muscle spasm or positioning.  No spondylolysis 
or spondylolisthesis was observed.   Similarly, no 
destructive bony lesion was identified and the sacroiliac 
joints were unremarkable.  The L5-S1 disc space appeared 
mildly narrowed with mild degenerative spurring.  

In November 1992 VA the veteran complained of episodic back 
pain after picking up a 25 to 30 pound box.  The VA treatment 
record indicates that the veteran ambulated slowly.  He had 
apparent pain while getting up and down.  Pain on straight 
leg raise testing was noted at 45 degrees bilaterally. 

By rating action dated in May 1993, the RO determined that 
new and material had not been submitted to reopen the 
veteran's claim for service connection for a low back 
disability as the evidence submitted since the prior denial 
of his claim did not show service incurrence or aggravation 
of his low back condition.  

The veteran received VA treatment for various conditions in 
July 1993.  At that time he reported low back and thoracic 
back pain on his left side. 

On January 26, 1993, the RO received a statement from the 
veteran wherein he sought service connection for a back 
condition.  

In July 1994, the veteran testified at a hearing before a RO 
hearing officer.  He testified that he had not had any 
problem with his low back prior to active duty.  The first 
time that he had ever been diagnosed with a back problem was 
his enlistment examination.  However, the examining physician 
found him fit for active duty.  Despite his diagnosed back 
condition, he was able to complete basic training and the 
Physical Combat Proficiency Test.  The veteran reported that 
his back began to hurt toward the end of his basic training.  
He had pain with a lack of flexibility.  He reported that his 
back problems continued after his separation from active 
duty.  He reported that he presently had back pain with a 
pulling sensation had had been prescribed medication by a VA 
physician.  

An August 1994 VA examination shows that the veteran claimed 
that his back had "gone out" in Vietnam in 1968.  On 
physical examination, the veteran was examined in shorts 
which were lowered to reveal the complete back.  He moved in 
a manner that did not excessively protect his back from 
motion.  The iliac crest remained at the same level. He had 
normal lumbosacral lordosis.  He bent forward to the extent 
that his fingertips were at the upper tibia, straightening 
but not reversing the lumbosacral lordosis.  Extension was to 
three degrees.  Right and left lateral bending was 18 degrees 
with normal symmetrical vertebral motion and no muscle spasm.  
Trendelenburg test was negative.  The veteran stated that 
there was slight tenderness to palpation in the L5/S1 area 
over the spine and slightly over the paraspinal area.  The 
veteran walked with a normal gait and could walk on his heels 
as well as his toes.  Sitting on the examining table, knee 
jerks were present and brisk and equal bilaterally, but the 
veteran did not relax enough that ankle jerks could be 
obtained.  Straight leg raising to 90 degrees caused the 
veteran to complain of pain on the left and minimal back pain 
on the right at 90 degrees.  There was a full range of hip 
motion without discomfort.  There were good pedal pulses.  X- 
rays of the lumbar and thoracic spine showed a narrowing of 
the L5/S1 disk and minimal degenerative changes.  The 
examiner opined that he felt that the veteran "has a 
degenerative L5 disk which causes his difficulty."  He had 
no evidence of nerve root pressure and had no history at any 
time of nerve root pressure.  The examiner stated that the 
condition was a "wear change" and that it "evidently 
started while he was in Vietnam."  The examiner diagnosed a 
degenerative lumbar disk L5/S1.  The accompanying 
radiographic report showed very minimal scoliosis of the 
upper lumbar spine towards the left.  There was disc space 
narrowing and posterior spurs at L5-S1.  The pedicles were 
intact. There was no spondylosis or spondylolisthesis.  The 
sacroiliac joints were normal.  The radiographic examiner 
diagnosed very minimal scoliosis convexed towards the left 
and disc degenerative changes at L5-S1.

In October 1994, the veteran complained of worsening low back 
pain over the previous two weeks.  He had difficulty sleeping 
at night due to his pain.  The examiner noted decreased 
mobility in all directions especially on forward flexion and 
left flexion.  

An October 1994 RO hearing officer's decision determined that 
sufficient evidence had been submitted to reopen the 
veteran's claim for service connection for a low back 
disability.  However, a November 1994 rating action denied 
service connection for a low back disability as the evidence 
did not indicate that the veteran's current back condition 
was incurred in or aggravated by his military service.

Records received from the Social Security Administration 
include the report of an August 1995 physical examination.  
He reported back pain.  His lumbar flexion was restricted to 
70 degrees due to pain with 90 degrees being noted as normal.  
Range of lateral flexion was to 20 degrees with pain.  Normal 
range of lateral flexion was noted from 0 to 20 degrees.  No 
muscle spasm, joint abnormalities, deformities, instability, 
ankylosis, or contractures were noted.  Similarly, there was 
no purulent drainage or inflammation from possible 
osteomyelitis.  There was no muscle weakness or atrophy and 
no sensory abnormalities.  Gait and coordination was normal.  
The veteran could stand and walk without assistive devices.  
His ability to walk on his heels and toes was noted to be 
fairly stable.   Due to back pain, the veteran could not 
squat and arise from a squatting position.  

In December 1997, the Board issued a decision that awarded 
service connection for the veteran's back condition.  
Thereafter, the RO issued a January 1998 rating action 
implementing the Board's decision.  An initial disability 
evaluation of 10 percent was assigned for the veteran's 
degenerative lumbar disc, L5-S1.  The RO noted that the 
veteran's low back condition was 20 percent disabling; 
however, 10 percent was assigned for the level of disability 
which preexisted active duty.  This disability evaluation was 
effective from January 26, 1993, the date of receipt of the 
veteran's claim to reopen his previously disallowed claim of 
service connection for a low back disability.  The veteran 
subsequently appealed the initial disability evaluation 
assigned for his service-connected low back disability.  

The veteran was afforded another VA compensation and pension 
examination in February 1998.  He complained of intermittent 
low back pain without radiation.  He took no medication for 
his discomfort.  He reported increased pain with all 
activities and weather changes.  However, he stated that he 
had no particular restrictions due to pain "unless my back 
has gone out."  When he had back pain, he reported that "I 
can't do anything except go to bed for a few days."  He had 
essentially no restrictions and was noted to be asymptomatic.  
He was unemployed and spent his day watching television and 
doing light yard work.  He could drive a vehicle and did not 
wear a back brace.  He had not undergone any surgery and 
engaged in no exercise regimen.  He had occasional numbness 
of the left leg, but denied weakness on either side.  He 
slept on a soft bed with a board.  He had no bowel or bladder 
dysfunction and denied pain with sex.  Physical examination 
revealed tenderness to palpation at the L5-S1 level in the 
midline.  Forward flexion was to 75 degrees, backward flexion 
to 20 degrees, lateral flexion to 30 degrees, and rotation to 
20 degrees.  The remainder of the back examination was noted 
to be normal.  An impression of degenerative disc disease L5-
S1 was rendered.  The VA radiographic report taking in 
conjunction with the examination noted disc degenerative 
changes at L5-S1.  Disc space spurring was also noted at L2, 
L3, and L4.  The pedicles were intact and there was no 
spondylolysis or listhesis.  

The veteran underwent a VA examination for compensation and 
pension purposes on July 12, 2001.  The examination report 
notes that the veteran reported a continuous throbbing pain 
located in the lower portion of the lumbar area.   Using a 10 
as a maximum, he ranked this pain as a 2.  He reported that 
he was confined to bed one time the previous year due to 
acute pain and that he was confined to bed two weeks prior to 
the examination.  This recent episode occurred after the 
veteran changed a tire.  At the onset of his symptoms, he had 
tight muscles and continuous pain in his back.  He was barely 
able to walk to the bathroom.  He denied radiation of pain 
into either extremity.  The veteran denied taking any 
medication for his back, but did take whiskey for pain.  On 
examination, minute tremors in various muscular areas, 
particularly his hands, was noted.  The veteran stood with 
some thoracic slump.  There was a scoliotic curve. He was 
capable to forward flexion to 60 degrees.  Sidebending ranged 
from 35 to 40 degrees.  Extension was recorded to 10 degrees.  
The extremes of all the recorded ranges were painful and 
created pain in the midline of the low back at the level of 
L4-S1.  Normal range of motion was recorded as 75 to 80 
degrees of flexion, 40 degrees of sidebending, and 30 to 35 
degrees of extension.  The veteran was able to heel-walk and 
toe-walk well without evidence of muscle weakness.  Sensory 
examination revealed no sensory defects.  There were not 
symptoms or findings compatible with sciatic neuropathy and 
no muscle spasm was found.  While absence of ankle reflex was 
noted, this was not felt to be significant or appropriate to 
the site of the veteran's diseased disc.  

By rating action in August 2001, the RO noted that it was not 
possible to ascertain the level of impairment of the 
veteran's back condition at the time of entrance into 
service, so no deduction in his service-connected disability 
evaluation was warranted for his pre-existing disability.  A 
20 percent disability evaluation was assigned from January 
26, 1993, and a 40 percent disability evaluation was assigned 
from July 17, 2001.   Thereafter, the veteran's attorney 
submitted a September 2001 statement expressing satisfaction 
and agreement with the 40 percent rating assigned for the 
veteran's back condition.  Furthermore, it was noted that the 
only remaining issue was entitlement to a rating in excess of 
20 percent for the period from January 26, 1993.  


Legal Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The percentage ratings in the 
Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

As stated above, this appeal arises from disagreement with 
the initial disability evaluation assigned for the veteran's 
service-connected low back disability.  
Thus, the Board must determine whether the veteran may be 
entitled to separate disability ratings for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Schedular evaluations for disabilities of the spine are found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.104 
(2002).  The veteran's low back disability is rated under the 
criteria set forth for intervertebral disc syndrome under 
Diagnostic Code 5293.  Under the version of Diagnostic Code 
5293 in effect during the prior from January 1993 to July 
2001, a 60 percent disability evaluation is appropriate for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent disability rating contemplates severe 
intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief.  A 20 rating contemplates 
moderate intervertebral disc syndrome with recurring attacks.  

The Board notes that Diagnostic Code 5293 was amended during 
the pendency of the veteran's appeal.  This change in 
criteria is effective from September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002).  Thus, the amended 
criteria are not applicable in the present appeal of the 
disability evaluation assigned during the period from January 
26, 1993 to July 12, 2001.  

There are other Diagnostic Codes that can be used to evaluate 
lower back disabilities.  Limitation of motion of the lumbar 
spine is rated under Diagnostic Code 5292.  Under these 
criteria, a 40 percent disability evaluation is warranted for 
severe limitation of motion of the lumbar spine.  A 20 
percent disability evaluation is warranted for a moderate 
limitation of motion of the lumbar spine.  

Under Diagnostic Code 5285, a 60 percent disability rating 
contemplates residuals of a fractured vertebra without cord 
involvement resulting in abnormal mobility requiring a neck 
brace (jury mast).  Under Diagnostic Code 5286, a 60 percent 
disability rating contemplates complete bony fixation 
(ankylosis) of the spine at a favorable angle.  Similarly, 
under Diagnostic Code 5289, a 50 percent disability rating is 
appropriate for unfavorable ankylosis of the lumbar spine and 
a 40 percent disability rating is available for ankylosis of 
the lumbar spine at a favorable angle.  

Lumbosacral strain is evaluated under Diagnostic Code 5295.  
Under these criteria, a 40 percent disability evaluation is 
appropriate for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent disability rating contemplates lumbosacral strain, or 
sacro-iliac injury and weakness, with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Analysis:  In the present case, the evidence prior to May 
2001 shows that the veteran's service-connected low back 
disability was manifested by complaints of back pain.  While 
the evidence shows radiation of pain into his left leg in 
June 1980, the evidence from January 1993 to July 2001 does 
not show radiation of pain into the lower extremities.  On 
the contrary, the February 1998 VA examination report noted 
that the veteran had intermittent low back pain without 
radiation.  While the veteran reported occasional numbness in 
his left leg, the examination report notes that he had 
essentially no restrictions and was asymptomatic.  He did not 
have bowel or bladder dysfunction.  

While the veteran has a history of muscle spasm during 
service with post-service clinical findings of muscle spasm 
in June 1987 and April 1990, the comprehensive physical 
examinations in August 1994 and August 1995 revealed no 
objective findings of muscle spasm.  In light of the 
foregoing, the Board finds that the evidence from January 26, 
1993, to July 12, 2001, does not show that that the veteran's 
service-connected lower back disability was manifested by 
severe intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief as contemplated by an 
increased rating under Diagnostic Code 5293.  

The evidence prior to July 12, 2001, shows that the veteran's 
lumbar spine disability resulted in limitation of motion.  
However, despite complaints of back stiffness, the evidence 
does not show that he had severe limitation of motion during 
the period from January 26, 1993 to July 12, 2001.  On the 
contrary, the report of the August 1995 examination conducted 
for the Social Security Administration shows that the 
veteran's had limited lumbar flexion to 70 degrees due to 
pain.  Similarly, the February 1998 VA examination report 
shows limitation of forward flexion to 75 degrees with 
backward flexion to 20 degrees, lateral flexion to 30 
degrees, and rotation to 20 degrees.  Based on the foregoing, 
the Board finds that the evidence prior to July 12, 2001, 
does not show severe limitation of motion.  Accordingly, the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5292 for the period from January 26, 1993, to 
July 12, 2001, are not met.  

Similarly, the evidence including various radiographic 
reports does not show that that the veteran fractured any of 
the vertebrae in his lower back.  Accordingly, the criteria 
for a rating in excess of 20 percent under Diagnostic Code 
5285 are not met.  Likewise, the evidence does not show that 
the veteran's service-connected lower back disability is 
manifested by ankylosis.  On the contrary, the August 1995 
examination report specifically indicates that ankylosis was 
not present.  Accordingly, the criteria for a rating in 
excess of 20 percent under Diagnostic Codes 5286 and 5289 are 
not met.  

The evidence in the present case does not show that the 
veteran's lower back disability was manifested by severe 
lumbosacral strain prior to July 12, 2001, as contemplated by 
a 40 percent rating under Diagnostic Code 5295.  The evidence 
prior to July 21, 2001, does not show listing of the whole 
spine to the opposite side or a positive Goldthwaite's sign.  
While the veteran is shown to have limitation of motion prior 
to July 2001, the evidence does not show marked limitation of 
forward bending in a standing position.  On the contrary, he 
had forward flexion to 75 degrees at his February 1998 
examination.   Likewise, while osteoarthritic changes and 
narrowing of the joint space are noted, the evidence does not 
show loss of lateral motion.  On the contrary, he had 20 
degrees of lateral motion during his February 1998 VA 
examination.  Based on the foregoing, the Board finds that 
the criteria for a rating in excess of 20 percent under 
Diagnostic Code 5295 are not met for the period from January 
26, 1993 to July 12, 2001.  

The Board has considered the regulatory provisions set forth 
in 38 C.F.R. §§ 4.40 and 4.45, as well as the Court's holding 
in DeLuca.  In the instant case, despite the veteran's 
complaints of constant back pain, the Board finds that the 20 
percent disability evaluation assigned for the period from 
January 26, 1993, to July 12, 2001, sufficiently reflects the 
level of functional impairment demonstrated.  The Board notes 
that the veteran walked with a normal gait during his August 
1994 VA examination and August 1995 Social Security 
Administration examination.  The February 1998 VA examination 
report indicates that the veteran had essentially no 
restrictions due to his pain unless his back gave out.  He 
could do light yard work and drive a vehicle.  He did not 
require a back brace and had no bowel or bladder dysfunction.  
Accordingly, the Board finds that the 20 percent rating in 
effect for the period from January 26, 1993, to July 12, 
2001, sufficiently reflects the level of functional 
impairment.  

Based on the foregoing, it is the conclusion of the Board 
that there is no symptomatology related to the veteran's 
service-connected low back disability, for the period from 
January 26, 1993, to July 12, 2001, that would provide for a 
higher evaluation and the criteria for a rating in excess of 
20 percent are not met.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  Accordingly, 
a rating in excess of 20 percent for the period from January 
26, 1993, to July 12, 2001, is denied.  


ORDER

An evaluation in excess of 20 percent for degenerative lumbar 
disc disease, L5-S1, for the period from January 26, 1993, to 
July 12, 2001, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

